Title: William Franklin to Elizabeth Graeme, 7 April 1757
From: Franklin, William
To: Graeme, Elizabeth


At this time William Franklin appears to have been deeply in love with Elizabeth Graeme of Philadelphia. Seven of his letters written to her between his leaving Philadelphia with his father and their sailing from New York survive, and one written after they reached England. Those which give information about his father’s movements and activities not found elsewhere will be printed in this edition.
 
My dearest Betsy
Elizabeth Town, April 7, 1757

Our Horses are baiting, which gives me a few spare Moments. I seize them to let my Charmer know of my Welfare. We expected to have arriv’d at New York Yesterday, but the extreme Badness of the Roads prevented our getting farther than Woodbridge. Our Chaise Horses tir’d before we reached Brunswick, which oblig’d us to leave them and the Carriage behind, and to come forward on Horseback. We shall, however, God willing, this Day reach the Place of Embarkation. Every Morning since our Departure has had a lowering Aspect, but before Noon the Clouds have dispers’d, the Sun has shone, and the Remainder of the Day has prov’d most delightfully agreeable. The Morning of our Love, my dear Betsy, has likewise been and is still overcast, threat’ning a wrecking Storm; who knows but kind Heav’n may graciously permit a chearing Sun to scatter these Clouds of Difficulties which hang over us, and afford a Noon and Evening of Life calm and serene. I trust our Conduct will be such as to deserve this Mark of Divine Goodness; may we not then reasonably [hope for?] its Accomplishment. Drawing [at least one line missing].
I hope before I leave New York to hear of our dear Mamma’s being in a fair Way of Recovery. She has my most cordial Prayers; and believe me my dear Betsy, there is Nothing I more sincerely wish than the Prosperity of every Branch of your good Family. Pray let me be respectfully remembered to them.
An Invitation from Govr. Belcher to Dinner, cuts me shorter than I intended. That every Blessing may attend you is the ardent Prayer of, Dear Betsy, Your most affectionate
Wm. Franklin

